DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swash plate in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0001] of the specification must be updated with regard to the status of 16/097009.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA) in view of Edwards (US 2008/0000208) and Salonen (US 2015/0209797). 
	          APA is the apparatus and its problems discussed early in the specification [0002] - [0003]. This includes a material reducing machine for grinding, cutting, or like which includes a vehicle such as a tractor or skid- steer vehicle coupled to the vehicle (e.g., by a pivot arm or boom, a rotary reducing component that reduces material as the material reducing component rotates about a central axis, the rotary reducing component includes a main rotating body (e.g., a rotor, drum, plate stack) and a plurality of reducing elements (e.g., knives, cutters, blades, hammers, teeth) carried by the main rotating body. Also, the reducing elements are positioned about a circumference of the main rotating body and are configured to define a circular cutting boundary as the rotary reducing component is rotated about its central axis. A material reducing head is coupled to the vehicle (e.g., by a pivot arm or boom). The material reducing head include a rotary reducing component, including a rotating drum that carries a plurality of reducing blades. The material reducing head can be raised and lowered relative to the vehicle, and can also be pivoted/tilted forward and backward relative to the vehicle. By raising the reducing head and tilting the reducing head back, the forestry mower can be used to strip branches from trees and other aerial applications. By lowering the reducing head and pivoting the reducing head forward, the forestry mower can readily be used to clear brush, branches, and other material along the ground.
APA may not disclose a deflector and sensor/controller as claimed.
Edwards teaches that it is conventional to provide the material reducing machine for grinding with a deflector 35/245 to limit the direction of the material being processed which can be thrown by the rotary reducing component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Edwards, to provide the device of APA with a deflector 35/245 to limit the direction of the material being processed which can be thrown by the rotary reducing component and as a matter of safety.
Salonen teaches that it is conventional for a sensor being configured to measure, at least one material reducing apparatus characteristic selected from the group consisting of at least one of a position and an orientation of the reducing head, at least one of a position and an orientation of the thrown object deflector, and at least one of a position, the sensor further being configured to generate a sensor signal based upon the measurement made thereby; and a controller configured to receive the sensor signal, wherein the controller being configured to automatically control a speed of rotation of the rotary reducing component based on the sensor signal [0007], [0086] and [0090]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify APA by providing a controller as taught by Salonen for the purpose of controlling the speed of the of rotation of the rotary reducing component depending on the material being processed. 
With respect to the hydraulic motor/actuator, hydraulic flow and the number of RPM, if not inherent, would have been obvious modifications by one skilled in the art once the basic apparatus was known and because they do not appear to provide any unexpected result. 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson (US 2009/0224087) in view of Edwards. 
Ragnarsson discloses a material reducing apparatus comprising: an upwardly rotatable rotor carrying a plurality of strikers which facilitate reduction of the material to be reduced; a failsafe system which comprises an accelerometer supported by the rotor and coupled to a control system such that the accelerometer upon detection of the rotor contacting a hard material, sends a signal to the control system; a control system which comprises an accelerometer supported by the rotor and coupled to the control system, and the accelerometer transmitting vibrations signals to the control system, and the control system, when it receives a signal above a threshold, reverses a rotational direction of the feed rollers so that the feed roll rotates to withdraw the hard material from contact with the rotor; and the control system further reducing a rotational speed of the rotor when the control system determines that the rotor contacted a hard material (see paragraphs [0028], [0047]; figures.1-5C; and claims1-6 and12). 
Ragnarsson may not disclose a deflector.
Edwards teaches that it is conventional to provide the material reducing machine for grinding with a deflector 35/245 to limit the direction of the material being processed which can be thrown by the rotary reducing component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Edwards, to provide the device of Ragnarsson with a deflector 35/245 to limit the direction of the material being processed which can be thrown by the rotary reducing component and as a matter of safety.
With respect to the hydraulic motor/actuator, hydraulic flow and the number of RPM, if not inherent, would have been obvious modifications by one skilled in the art once the basic apparatus was known and because they do not appear to provide any unexpected result. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure a material reducing machine for grinding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725